       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 1 of 9



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
                                                    x
                                                     :
 UNITED STATES OF AMERICA,                           :
                                                     :
             Plaintiff,                              :
                                                     :   CASE NO. 1:20-CV-487[DNH/DJS]
             v.                                      :   No.
                                                     :
 PIONEER BANK,                                       :
 PIONEER BANCORP, INC. and                           :
 CLOUD PAYROLL, LLC,                                 :
                                                     :
             Defendants.                             :
                                                     x

                                            COMPLAINT

        The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action to: (1) obtain an accounting of all payroll tax deposits received by

Pioneer Bancorp, Inc., and/or Pioneer Bank in a certain tax settlement account or accounts

between August 27, 2019 and September 9, 2019, (2) recover all trust fund taxes in such tax

settlement account(s) that were not paid over to the United States, and (3) turn over to the United

States the non-trust fund payroll taxes in such tax settlement account(s) that were not paid over

to the United States. In support of its complaint, the United States alleges as follows:

                                     JURISDICTION AND PARTIES

        1.        The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a), and 28 U.S.C.

§§ 1331, 1340, and 1345.

        2.        Defendant Pioneer Bank, is a bank doing business in Albany, New York, within

the jurisdiction of this Court.




                                                   1
         Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 2 of 9



         3.    Defendant Pioneer Bancorp, Inc. is a bank incorporated in Maryland, with a

principal place of business in Albany, New York, within the jurisdiction of this Court.

         4.    Defendant Cloud Payroll, LLC (“Cloud”) is a Delaware limited liability company

with its principal place of business in Clifton Park, New York, within the jurisdiction of this

Court.

                                         PAYROLL TAXES

         5.    At the time an employer pays wages, the employer must deduct and pay over to

the United States a portion of those wages in respect of federal taxes imposed on the employees,

and also must pay the employer’s share of federal taxes related to the payment of wages;

together, the employees’ and employer’s taxes are commonly referred to as “payroll taxes.” 26

U.S.C. §§ 3102, 3402. These taxes include employees’ income tax withholdings; the Federal

Insurance Contributions Act (FICA) (Social Security), imposed partly on the employer and

partly on the employee; Medicare tax, also imposed partly on the employer and partly on the

employee; and the Federal Unemployment Tax Act (FUTA) (imposed solely on the employer).

Payroll taxes (excluding FUTA taxes) must be paid over to the United States Treasury as federal

tax deposits within a short time of when wages are paid, and any shortfall must be paid with a

quarterly employment tax return (reported on Form 941). FUTA taxes are paid annually

(reported on Form 940).

         6.    When a person is required to withhold a tax from wages paid to an employee and

pay over the amount withheld to the United States, the amount of the tax withheld is held in trust

for the benefit of the United States until it is paid over. 26 U.S.C. § 7501. This trust applies to

income tax withholding and the employees’ portions of FICA and Medicare tax (“trust fund




                                                  2
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 3 of 9



taxes”). The employer’s portions of FICA and Medicare tax and FUTA taxes are not subject to

the imposition of the trust.

       7.        When net wages are paid without paying over the trust fund taxes, the trust is

imposed on the withheld funds.

                                       THE MONEY AT ISSUE

       8.        Michael T. Mann (“Mann”) operated numerous businesses, including Cloud.

       9.        The businesses operated by Mann, including Cloud, provided tax collection and

payment services, including payment of payroll taxes, for numerous companies throughout the

United States.

       10.       To provide these payroll services to its customers, Cloud had a tax settlement

account at defendant Pioneer Bank with an account number ending in 4220 (the “Pioneer tax

settlement account.”).

       11.       The Pioneer tax settlement account was used to hold payroll taxes that had been

withdrawn from employer accounts by payroll servicing companies until such funds were paid to

state and local taxing authorities and the Internal Revenue Service (“IRS”).

       12.       Southwestern Payroll Service Inc. (“Southwestern Payroll”) is an Oklahoma

payroll support company that contracts with numerous employers to provide payroll processing

services, including providing payroll checks to its clients’ employees, and collecting, processing,

and remitting the clients’ payroll taxes to the appropriate taxing authorities in an accurate and

timely fashion.

       13.       On or about April 21, 2017, Mann, through Cloud, purchased 51% of the

outstanding stock of Southwestern Payroll.




                                                  3
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 4 of 9



       14.     On information and belief, Pioneer Bank provided the financing for Cloud’s

purchase of the majority interest in Southwestern Payroll.

       15.     On information and belief, when Southwestern Payroll processed an employer’s

payroll, Southwestern Payroll withdrew the payroll taxes, including trust fund taxes owed to the

IRS, from the employer’s accounts and placed those funds in an account controlled by

Southwestern Payroll at Prosperity Bank in Tulsa, Oklahoma. From there, National Payment

Corporation (“NatPay”), an ACH servicer that contracted with multiple payroll companies

(including Southwestern Payroll), would transfer the payroll taxes first to an account at First

Premier Bank in Sioux Falls, South Dakota, and then to the Pioneer tax settlement account. The

funds would be held in the Pioneer tax settlement account until Cloud provided instructions to

NatPay, which would transfer the payroll taxes from that account to First Premier, then to the

appropriate state and federal taxing authorities.

       16.     On information and belief, NatPay transferred funds to the Pioneer tax settlement

account for payrolls processed by other payroll-service companies, in addition to Southwestern

Payroll.

       17.     On information and belief, at some point on or prior to August 30, 2019, Pioneer

believed Mann to be in default of a $42 million revolving line of credit it had extended to Mann

on August 12, 2019, as collateral for which Mann had pledged bank accounts, including the

Pioneer tax settlement account.

       18.     On information and belief, on September 11, 2019, Pioneer sent a default notice

to Mann and/or his affiliated companies, demanding payment on the revolving line of credit.

       19.     On information and belief, beginning on or about August 30, 2019, Pioneer froze

outgoing transactions from the Pioneer tax settlement account, but continued to receive deposits



                                                    4
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 5 of 9



of payroll taxes made by NatPay to that account until September 4, 2019. On and/or after August

30, 2019, Pioneer seized funds in Mann’s accounts, including the funds in the Pioneer tax

settlement account, to apply towards debts allegedly owed to Pioneer by Mann.

        20.     On information and belief, the amounts seized by Pioneer include $7,270,458.70

representing payroll taxes transferred from Southwestern Payroll on behalf of 842 employers that

were intended to be paid to the IRS. A portion of that $7,270,458.79 represents the trust fund

taxes that are held in trust for the United States.

        21.     Upon information and belief, the employees from whose wages the trust fund

taxes set forth in Paragraph 19, above, were withheld were paid net wages and, as such, the

portion of the $7,270,458.70 that constituted trust funds within the meaning of 26 U.S.C. § 7501

is properly the property of the United States.

        22.     On information and belief, the funds seized by Pioneer included at least

$6,602,162.56 in payroll taxes transferred to it by NatPay on behalf of payroll processing

companies other than Southwestern Payroll. However, it is unknown at this time whether the

wages associated with those payroll taxes were paid and, of that amount, what portion

constituted trust funds.

        23.     As a result of Pioneer’s actions in seizing the payroll tax deposits from the

Pioneer tax settlement account, the employers who made good-faith contractual arrangements to

provide for the timely payment of payroll taxes remain liable to the United States to the extent of

the unpaid taxes.

                           Count I: Accounting (Against Cloud Payroll)

        24.     The United States incorporates the allegations in Paragraphs 8 through 23 as if

they were restated herein.



                                                      5
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 6 of 9



       25.     As set forth above, Cloud Payroll was responsible for determining what payroll

taxes deposited into the Pioneer tax settlement account were payable to the IRS and transmitting

that information to NatPay.

       26.     The United States requests that the Court order Cloud Payroll to provide an

accounting of the funds seized by Pioneer from the Pioneer tax settlement account, specifically

delineating, by employer, the amount of wages intended to be paid and the amount of payroll

taxes that were intended to be paid to the IRS, which will allow the IRS to determine whether net

wages were paid and, thus, the amount of the funds seized by Pioneer which constituted trust

funds within the meaning of 26 U.S.C. § 7501.

    Count II: Return of Trust Fund Taxes (Against Pioneer Bank and Pioneer Bancorp)

       27.     The United States incorporates the allegations in Paragraphs 8 through 26 as if

restated herein.

       28.     The trust funds paid by the employers, and transmitted from the payroll servicing

companies, including but not limited to Southwestern Payroll, to the Pioneer tax settlement

account were not Michael Mann’s property, and he lacked the authority to pledge such funds as

collateral for any loans or lines of credit extended to him by Pioneer.

       29.     Pioneer Bank and/or Pioneer Bancorp wrongfully seized funds that were subject

to the statutory trust imposed by 26 U.S.C. § 7501 in favor of the United States, including but not

limited to the $7,270,458.70 transferred to it by NatPay from Southwestern Payroll.

       30.     Pioneer Bank and/or Pioneer Bancorp owe the United States the sum of all trust

funds they received, together with statutory interest computed from the date on which the

payments should have been transmitted to the IRS.




                                                 6
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 7 of 9



       31.     To the extent that any employers subsequently paid net wages (or had net wages

paid on their behalf) and then timely paid the trust fund taxes associated with those wages to the

IRS, the United States is not seeking to recover those amounts from Pioneer (though the

employer may have a cause of action against Pioneer in its own name).1

Count III: Return of Non-Trust Fund Taxes (Against Pioneer Bank and Pioneer Bancorp)

       32.     The United States incorporates the allegations in Paragraphs 8 through 31 as if

restated herein.

       33.     The purpose of the contracts between the payroll companies (including, but not

limited to, Southwestern Payroll) and the employers that contracted with them was to ensure

timely payment of payroll taxes to taxing authorities, including the IRS.

       34.     The purpose of the contract between the payroll companies (including, but not

limited to, Southwestern Payroll) and Cloud Payroll was to ensure timely payment of payroll

taxes to taxing authorities, including the IRS.

       35.     Given that the intent of the contracts was to pay the payroll taxes to the IRS, and

not for Michael Mann or any of his related entities to use the funds for any purposes, the funds

were never property of Mann’s to pledge as collateral for any agreement between him (or any of

his related entities) and Pioneer. At the time that Pioneer seized the funds, such funds were the

property either of the IRS or of the individual employers whose taxes the funds were meant to

pay.




1
  The United States reserves its rights to seek to collect unpaid employment taxes from any
person or entity it determines was responsible for paying over trust fund taxes and willfully
failed to do so.

                                                  7
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 8 of 9



       36.     On information and belief, at the time it seized the funds, Pioneer knew or was on

notice that the funds it seized from the Pioneer tax settlement account were tax payments

intended for taxing authorities, including the IRS.

       37.     The IRS, as an intended third-party beneficiary of the contracts between the

employers and the payroll companies, and of the contracts between the payroll companies and

Cloud Payroll, is entitled to enforce the contracts and have Pioneer turn over the non-trust fund

portion of payroll taxes to the IRS (in addition to the trust fund portion of the payroll taxes, as set

forth in Count II, above).

       WHEREFORE, the plaintiff United States of America requests the following relief:

       A.      The Court enter judgment in favor of plaintiff United States of America and

against defendant Cloud Payroll, LLC, ordering Cloud Payroll to provide an accounting of funds

it received as a result of transfers from NatPay, specifically delineating, by employer, what

portion of the funds seized by Pioneer Bank and/or Pioneer Bancorp were trust fund taxes that

were intended to be paid to the IRS.

       B.      The Court enter judgment in favor of plaintiff United States of America and

against defendants Pioneer Bank and Pioneer Bancorp, in the amount of any funds determined to

have been subject to the § 7501 trust in favor of the United States, plus interest computed from

the date on which the funds should have been transferred to the IRS;

       C.      The Court enter judgment in favor of plaintiff United States of America and

against defendants Pioneer Bank and Pioneer Bancorp, in the amount of any payroll taxes seized

by such Defendants that were not subject to the § 7501 trust in favor of the United States, plus

interest computed from the date on which the funds should have been transferred to the IRS; and




                                                  8
       Case 1:20-cv-00487-DNH-DJS Document 1 Filed 04/30/20 Page 9 of 9



       D.      The United States of America shall recover its costs, and be awarded such other

and further relief as the Court determines is just and proper.

                                                     Respectfully submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Bradley A. Sarnell
                                                     BRADLEY A. SARNELL
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55
                                                     Washington, D.C. 20044
                                                     202-307-1038 (v)
                                                     202-514-5238 (f)
                                                     Bradley.A.Sarnell@usdoj.gov




                                                 9
                               Case 1:20-cv-00487-DNH-DJS Document 1-1 Filed
                              &,9,/&29(56+((7  04/30/20 Page 1 of 1
-6 5HY                                                                 1:20-CV-487
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D  3/$,17,))6                                                                                            '()(1'$176
                                                                                                            
 United States of                     America                                                                 Pioneer Bank, Pioneer Bancorp, Inc., and Cloud Payroll, LLC,
                                                                                                             
   E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                       &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                         Albany
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       127(                                 ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                                         7+(75$&72)/$1',192/9('
                                                                                                                      
   F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                        $WWRUQH\V(If Known)
                                                                                                                 
   Bradley A. Sarnell, U.S. Department of Justice                                                                
   PO Box 55, Washington DC 20044                                                                                
    (202) 307-1038
                                                                                                                 
,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                       ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                                                    and One Box for Defendant) 

 ✔  86*RYHUQPHQW                 )HGHUDO4XHVWLRQ                                         37)    '()         37) '()
         3ODLQWLII                            (U.S. Government Not a Party)                          &LWL]HQRI7KLV6WDWH                                      ,QFRUSRUDWHGor3ULQFLSDO3ODFH                               
                                                                                                                                                                     RI%XVLQHVV,Q7KLV6WDWH                                 
                                                                                                                                                                                                                                   
  86*RYHUQPHQW                 'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                                   ,QFRUSRUDWHGand3ULQFLSDO3ODFH                              
         'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                                    RI%XVLQHVV,Q$QRWKHU6WDWH
                                                                                                      
                                                                                                       &LWL]HQRU6XEMHFWRID                            )RUHLJQ1DWLRQ                                                
                                                                                                       )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)
           &2175$&7                                                72576                                   )25)(,785(3(1$/7<                                        %$1.5837&<                               27+(567$787(6
 ,QVXUDQFH                  3(5621$/,1-85<                 3(5621$/,1-85< 'UXJ5HODWHG6HL]XUH               $SSHDO86&                                           )DOVH&ODLPV$FW
 0DULQH                       $LUSODQH                       3HUVRQDO,QMXU\      RI3URSHUW\86&  :LWKGUDZDO                                                     6WDWH5HDSSRUWLRQPHQW
 0LOOHU$FW                   $LUSODQH3URGXFW                 3URGXFW/LDELOLW\    2WKHU                         86&                                                  $QWLWUXVW
 1HJRWLDEOH,QVWUXPHQW           /LDELOLW\                     +HDOWK&DUH                                                                                                           %DQNVDQG%DQNLQJ
 5HFRYHU\RI2YHUSD\PHQW  $VVDXOW/LEHO                      3KDUPDFHXWLFDO                                         3523(57<5,*+76                                                  &RPPHUFH
   (QIRUFHPHQWRI-XGJPHQW   6ODQGHU                               3HUVRQDO,QMXU\                                        &RS\ULJKWV                                                  'HSRUWDWLRQ
 0HGLFDUH$FW                 )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                      3DWHQW                                                      5DFNHWHHU,QIOXHQFHGDQG
 5HFRYHU\RI'HIDXOWHG           /LDELOLW\                     $VEHVWRV3HUVRQDO                                     7UDGHPDUN                                                     &RUUXSW2UJDQL]DWLRQV
  6WXGHQW/RDQV                  0DULQH                           ,QMXU\3URGXFW                                                                                                         &RQVXPHU&UHGLW
   ([FOXGHV9HWHUDQV             0DULQH3URGXFW                   /LDELOLW\                           /$%25              62&,$/6(&85,7<                                                  &DEOH6DW79
 5HFRYHU\RI                     /LDELOLW\                    3(5621$/3523(57< )DLU/DERU6WDQGDUGV                +,$ II                                                 6HFXULWLHV&RPPRGLWLHV
  RI9HWHUDQ¶V%HQHILWV          0RWRU9HKLFOH                  2WKHU)UDXG             $FW                        %ODFN/XQJ                                                ([FKDQJH
 6WRFNKROGHUV¶6XLWV          0RWRU9HKLFOH                  7UXWKLQ/HQGLQJ     /DERU0DQDJHPHQW            ',:&',::  J                                            2WKHU6WDWXWRU\$FWLRQV
 2WKHU&RQWUDFW                  3URGXFW/LDELOLW\              2WKHU3HUVRQDO          5HODWLRQV                  66,'7LWOH;9,                                              $JULFXOWXUDO$FWV
 &RQWUDFW3URGXFW/LDELOLW\  2WKHU3HUVRQDO                    3URSHUW\'DPDJH       5DLOZD\/DERU$FW           56,  J                                                  (QYLURQPHQWDO0DWWHUV
 )UDQFKLVH                       ,QMXU\                         3URSHUW\'DPDJH      )DPLO\DQG0HGLFDO                                                                           )UHHGRPRI,QIRUPDWLRQ
                                   3HUVRQDO,QMXU\                3URGXFW/LDELOLW\        /HDYH$FW                                                                                     $FW
                                      0HGLFDO0DOSUDFWLFH                                      2WKHU/DERU/LWLJDWLRQ                                                                       $UELWUDWLRQ
      5($/3523(57<                   &,9,/5,*+76                35,621(53(7,7,216 (PSOR\HH5HWLUHPHQW                 )('(5$/7$;68,76                                                $GPLQLVWUDWLYH3URFHGXUH
 /DQG&RQGHPQDWLRQ            2WKHU&LYLO5LJKWV             0RWLRQVWR9DFDWH       ,QFRPH6HFXULW\$FW         7D[HV 863ODLQWLII                                         $FW5HYLHZRU$SSHDORI
 )RUHFORVXUH                  9RWLQJ                           6HQWHQFH                                                 RU'HIHQGDQW                                                  $JHQF\'HFLVLRQ
 5HQW/HDVH (MHFWPHQW       (PSOR\PHQW                      +DEHDV&RUSXV                                            ,56²7KLUG3DUW\                                             &RQVWLWXWLRQDOLW\RI
 7RUWVWR/DQG                +RXVLQJ                       *HQHUDO                                                 86&                                                   6WDWH6WDWXWHV
 7RUW3URGXFW/LDELOLW\          $FFRPPRGDWLRQV                 'HDWK3HQDOW\                                                                                                           
 $OO2WKHU5HDO3URSHUW\      $PHUZ'LVDELOLWLHV           0DQGDPXV 2WKHU               ,00,*5$7,21                                                                               
                                      (PSOR\PHQW                     &LYLO5LJKWV          1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                   
                                   $PHUZ'LVDELOLWLHV           3ULVRQ&RQGLWLRQ     +DEHDV&RUSXV                                                                              
                                      2WKHU                          &LYLO'HWDLQHH        $OLHQ'HWDLQHH                                                                               
                                   (GXFDWLRQ                        &RQGLWLRQVRI          3ULVRQHU3HWLWLRQ                                                                           
                                                                         &RQILQHPHQW           2WKHU,PPLJUDWLRQ                                                                             
                                                                                                   $FWLRQV                                                                                   
925,*,1(Place an “X” in One Box Only)                                                                                                                                    

✔   2ULJLQDO            5HPRYHGIURP               5HPDQGHGIURP                       5HLQVWDWHGRU                7UDQVIHUUHGIURP   0XOWLGLVWULFW                                    
      3URFHHGLQJ              6WDWH&RXUW                     $SSHOODWH&RXUW                         5HRSHQHG                          $QRWKHU'LVWULFW        /LWLJDWLRQ
                                                                                                                                       (specify)                                                                      
9,&$86(2)$&7,21 (QWHU86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJDQG                            9,,3UHYLRXV%DQNUXSWF\0DWWHUV )RUQDWXUHRIVXLWDQGHQWHUWKHFDVH
                                                                                                         QXPEHUDQGMXGJHIRUDQ\DVVRFLDWHGEDQNUXSWF\PDWWHUSUHYLRXVO\DGMXGLFDWHGE\DMXGJHRIWKLV&RXUW
ZULWHDEULHIVWDWHPHQWRIFDXVH 
                                                                                                         8VHDVHSDUDWHDWWDFKPHQWLIQHFHVVDU\

26 USC 7402- turnover of tax deposits

                                                                                                         
                                                                                                         
9,,,5(48(67(',1  &+(&.,)7+,6,6$&/$66$&7,21                                                      '(0$1'                                                   &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17               81'(558/()5&Y3                                                7,270.458.70                                                 -85<'(0$1'   <HV  1R

,;5(/$7('&$6( 6                                       
                                  (See instructions):
,)$1<                                           -8'*(                                                                                                 '2&.(7180%(5 
                                  
;7KLVFDVH FKHFNRQHER[  ,VQRWDUHILOLQJRIDSUHYLRXVO\GLVPLVVHGDFWLRQ                         LVDUHILOLQJRIFDVHQXPEHUBBBBBBBBBBBBSUHYLRXVO\GLVPLVVHGE\-XGJHBBBBBBBBBBBBBBBB

'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
         April 30, 2020                                                                                                               /s/Bradley A. Sarnell
    Fee Waived.                                                                                                                            District Judge: DNH
                                                                                                                                           Magistrate Judge: DJS
